235 Md. 651 (1964)
201 A.2d 834
PENCE
v.
DIRECTOR OF PATUXENT INSTITUTION
[App. No. 125, September Term, 1963.]
Court of Appeals of Maryland.
Decided July 1, 1964.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT, HORNEY, MARBURY and SYBERT, JJ.
PER CURIAM:
The applicant was determined to be a defective delinquent in 1961, and upon proceedings before Judge Byrnes, sitting without *652 a jury, for redetermination of his defective delinquency he was found to be still a defective delinquent in 1963. He was represented by counsel on both occasions, and on this application he is represented by the same counsel who represented him at the redetermination hearing.
The only ground asserted in support of this application is that "the Trial Court erred in allowing the entire record of the Applicant into evidence at his redetermination hearing as to his defective delinquent status." We have consistently held that such evidence is relevant in determining the question of present defective delinquency and is admissible. Queen v. Director, 226 Md. 664, 174 A.2d 351; Schultz v. Director, 227 Md. 666, 177 A.2d 848; Simmons v. Director, 231 Md. 618, 623, 189 A.2d 644, 647; Crisp v. Director, 233 Md. 588, 195 A.2d 613; Colbert v. Director, 234 Md. 639, 199 A.2d 801. See also Brown v. Director, 234 Md. 605, 197 A.2d 251; Creswell v. Director, 234 Md. 620, 198 A.2d 300.
We may add that the report of a psychiatrist appointed at the applicant's request to examine him indicated that although the applicant had shown improvement, he still was a defective delinquent.
Application denied.